                Case 1:18-cv-06249-VSB Document 86 Filed 11/01/18 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

                                       :
GREAT WESTERN INSURANCE COMPANY,       :
                                       :
             Plaintiff,                :
v.                                     :
                                       :
MARK GRAHAM, DONALD SOLOW, BLUE        :
CAPITAL MANAGEMENT, INC., BLUE         :
ALTERNATIVE ASSET MANAGEMENT LLC, :
WILMINGTON SAVINGS FUND SOCIETY, FSB, :
CHRISTIANA TRUST, REGATTA HOLDINGS :
LLC, CYGNET 001 MASTER TRUST, CYGNET :
                                                             CIVIL ACTION NO.
001 MASTER TRUST SERIES 2011-A, CYGNET :
                                                             18-cv-06249 (VSB)
001 MASTER TRUST SERIES 2011-C, CYGNET :
MASTER TRUST SERIES 2013-A, ALPHA RE   :
LIMITED, ALPHA RE HOLDINGS (CAYMAN) :
LIMITED, ATLANTIC SPECIALTY FINANCE, :
BLUE ELITE FUND LTD., BLUE ELITE FUND :
LP, BLUE II LTD., SANCUS CAPITAL BLUE  :
CREDIT OPPORTUNITIES FUND LTD.,        :
ABILITY INSURANCE COMPANY, JOHN        :
DRAKE, EDWARD BRENDAN LYNCH, AND :
GREGORY TOLERAM,                       :
                                       :
             Defendants.               :

                       RULE 7.1 CORPORATE DISCLOSURE STATEMENT
                                   OF BLUE DEFENDANTS

          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and to enable District Judges

and Magistrate Judges of the Court to evaluate possible disqualification or recusal, the

undersigned counsel for Defendants Blue Capital Management Inc. (“BCM”), Blue Alternative

Asset Management LLC (“BAAM”), Blue Elite Fund, Ltd., Blue Elite Fund L.P., and Blue II,

Ltd. certifies the following:

          1.        BCM is a private non-governmental party with no parent corporation, and no

publicly held corporation owns 10% or more of its stock.




DM1\9135110.1
                Case 1:18-cv-06249-VSB Document 86 Filed 11/01/18 Page 2 of 2



          2.        BAAM is a private non-governmental party with no parent corporation, and no

publicly held corporation owns 10% or more of its stock.

          3.        Blue Elite Fund Ltd. is a private non-governmental party with no parent

corporation, and no publicly held corporation owns 10% or more of its stock.

          4.        Blue Elite Fund L.P. is a private non-governmental party with no parent

corporation, and no publicly held corporation owns 10% or more of its stock.

          5.        Blue II, Ltd. is a private non-governmental party with no parent corporation, and

no publicly held corporation owns 10% or more of its stock.

Dated: November 1, 2018
       Newark, New Jersey

                                                         /s/ Eric R. Breslin
                                                         Eric R. Breslin, Esq.
                                                         P. Ryan McElduff, Esq.
                                                         Melissa S. Geller, Esq.
                                                         Leah A. Mintz, Esq. (admitted pro hac vice)
                                                         DUANE MORRIS LLP
                                                         A Delaware Limited Liability Partnership
                                                         One Riverfront Plaza
                                                         1037 Raymond Blvd., Suite 1800
                                                         Newark, NJ 07102-5429
                                                         Telephone: +1 973 424 2000
                                                         Fax: +1 973 424 2001
                                                         ERBreslin@duanemorris.com
                                                         PRMcElduff@duanemorris.com
                                                         MSGeller@duanemorris.com
                                                         LMintz@duanemorris.com
                                                         Attorneys for Mark Graham, Blue Capital
                                                         Management, Inc., Blue Alternative Asset
                                                         Management, LLC, Blue Elite Fund, Ltd.,
                                                         Blue Elite Fund, L.P., Blue II, Ltd.,




                                                     2
DM1\9135110.1
